Gray, C. J.
The city council of Springfield being a tribunal having general jurisdiction of the subject of altering the grade of highways in the city, (as has been decided in the cases of Powers & Noyes v. City Council of Springfield, ante, 84, 87,) the validity of its orders as to such alterations of Main Street and Chestnut Street, and the payment of damages therefor, can only be impeached directly by a petition for a writ of certiorari to quash them, and not collaterally by a petition in equity to restrain the appropriation and payment of money under them.

Petition dismissed, with costs.